Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         18-FEB-2020
                                                         12:34 PM
                            SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE WEY-WEY ELAINE KWOK, Petitioner.


                        ORIGINAL PROCEEDING

                      ORDER GRANTING PETITION
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and

surrender her license to practice law in the State of Hawai#i,

filed by Wey-Wey Elaine Kwok, pursuant to Rule 1.10 of the Rules

of the Supreme Court of the State of Hawai#i (RSCH), and the

affidavits submitted in support thereof, it appears that

Petitioner Kwok has not registered with the Hawai#i State Bar

Association (HSBA) for 2020 but it also appears that Petitioner

Kwok requested the materials in support of the petition in 2019,

and that extenuating circumstances exist that demonstrate the

untimely nature of her petition is due to circumstances beyond

her control.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Wey-Wey Elaine Kwok, attorney number 6790,

from the roll of attorneys of the State of Hawai#i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai#i, February 18, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2